DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Acquisition section in claim 1
Image acquisition section in claim 1
Image capturing section in claim 1
Detection section in claims 1 and 12
Control section in claims 1, 5, 6, and 13-20
Display section in claims 1 and 20
**The sections disclosed above have been interpreted as tied to the structure of an CPU as disclosed in the originally filed specification at least at paragraphs [0023] and [0027].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 14, none of the cited prior art alone or in combination provides motivation to teach “wherein when the synthesized image is displayed in the enlarged manner, the control section performs a shift display in which a display position of the vehicle image is shifted in a direction opposite to a turning direction based on the current steering angle” as the references only teach the functions of virtual vehicle display, enlargement of images, and detection of steering angles, however the references fail to explicitly disclose the process for shifting the images in the opposite direction of the determined steering direction, in conjunction with the object detection and enlarged image display features of claim 12 with which it depends from.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claim 15, this claim depends from an objected to base claim, and thus is also objected to based on the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2013/0010117 A1, hereinafter referenced “Miy”) in view of Watanabe (US 2020/0086793 A1, hereinafter referenced “Wat”).


In regards to claim 1. Miy discloses a periphery monitoring device (Miy, Abstract) comprising: 
-an acquisition section that acquires a current steering angle of a vehicle (Miy, paragraph [0040]; Reference discloses the operating system of the steering wheel 16 is provided with a steering sensor S16 (i.e. acquisition section) for measuring the steering operation direction (the steering direction) and the operated amount (steered amount)); 
-an image acquisition section that acquires a captured image from an image capturing section that captures an image of a periphery of the vehicle (Miy, paragraph [0049]; Reference discloses the image processor 39 (i.e. image acquisition section) comprises overhead-image-generating means 39A for generating an overhead image in the format of looking down on the vehicle 1 from above from the images captured by the plurality of cameras previously described); 
-a detection section that acquires detection information of an object around the vehicle (Miy, paragraph [0063]; Reference discloses the obstacle detector 38 (i.e. detection section) previously described is configured as software for extracting, as an obstacle X, a three-dimensional object that produces a parallax from the images of the overlapping areas W that overlap in the imaging areas of the left side camera 25, the right side camera 26, the front camera 27, and the rear camera 28); 
-and a control section that causes a display section to display a synthesized image including a vehicle image showing the vehicle and a periphery image showing the periphery of the vehicle based on the captured image (Miy, Fig 5 and paragraphs [0048] and [0049]; Reference discloses at [0048] the image processor 39 (i.e. control section) disposes a primary display area 21A and an auxiliary display area 21B (an example of the overhead image display area) in the layout shown in FIG. 5( a) (i.e. synthesized image) on the monitor 21 in the vehicle peripheral observation process, and displays a camera icon 21C showing the camera that captured the image of this area in a position in the top of the primary display area 21A. Paragraph [0049] discloses the image processor 39 comprises overhead-image-generating means 39A for generating an overhead image in the format of looking down on the vehicle 1 from above from the images captured by the plurality of cameras previously described (i.e. vehicle image showing the vehicle and a periphery image showing the periphery of the vehicle based on the captured image), 


Miy does not explicitly disclose but Wat teaches
-wherein when the object is detected on a course when the vehicle travels at the current steering angle by a predetermined distance (Wat, paragraph [0098]; Reference discloses the periphery monitoring system 100 according to the present embodiment displays the virtual vehicle image 50 in the overhead mode. Consequently, this can provide the driver with the display in such a manner that the driver can intuitively recognize a future moving position of the vehicle 1, a future orientation of the vehicle 1, and a future positional relationship between the vehicle 1 and the object to watch for (for example, another vehicle 52), when the vehicle 1 travels at the current steering angle), 
-the control section causes a virtual vehicle image virtually showing a shape of the vehicle to be displayed in the synthesized image so as to be superimposed on a course to the object with a position of the vehicle, which is shown by the vehicle image, as a reference (Wat, paragraph [0059]; Reference discloses the vehicle image 48 and the virtual vehicle image 50 preferably have a shape corresponding to an actual shape of the vehicle 1. By the display of the vehicle image 48 and the virtual vehicle image 50 in the shape corresponding to the actual shape of the vehicle 1, an object based on the image data is displayed on the peripheral image 46 more accurately in terms of distance to another vehicle 52 or a wall and the relationship between the vehicle 1 and another vehicle 52 or a wall, for example, and it can be more recognizable to the driver. Figs. 6-8 illustrate the superimposing of the virtual vehicle in the synthesized image as fig 7 provides the instance when the object is within a vicinity of the vehicle as shown in the vehicle image).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.

In regards to claim 2. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy does not disclose but Wat teaches
-wherein the virtual vehicle image is movable from the position of the vehicle toward a position of the object (Wat, paragraph [0054]; Reference discloses the screen 8 a of FIG. 7 and FIG. 8 displays another vehicle 52 (an object to watch for, an obstacle) located adjacent to the vehicle 1. The screen 8 b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8 a. By way of example, the screen 8 b in FIG. 8 displays an alarm line 54 indicating that another vehicle 52 is approaching and may interfere with (contact with) the virtual vehicle image 50).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.

In regards to claim 3. Miy in view of Wat teach the periphery monitoring device according to claim 2.
Miy does not explicitly disclose but Wat teaches
-wherein a display form of a partial image in contact with the object in the virtual vehicle image is changed, and moving of the virtual vehicle image is stopped in the synthesized image at a position where the vehicle travels to a position at which the vehicle comes into contact with the object or to a position immediately before the vehicle is in contact with the object (Wat, paragraph [0054]; Reference discloses the screen 8 a of FIG. 7 and FIG. 8 displays another vehicle 52 (an object to watch for, an obstacle) located adjacent to the vehicle 1. The screen 8 b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8 a. By way of example, the screen 8 b in FIG. 8 displays an alarm line 54 indicating that another vehicle 52 is approaching and may interfere with (contact with) the virtual vehicle image 50. In the present embodiment, the ranging units 16 and 17 detect another vehicle 52 approaching as described above, but approaching another vehicle 52 can be detected by another method. The alarm line 54 is displayed depending on a result of the detection by the ranging units 16 and 17).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.

In regards to claim 5. Miy in view of Wat teach the periphery monitoring device according to claim 3.
Miy does not explicitly disclose but Wat teaches
-wherein the control section changes the display form of the partial image in accordance with a distance between the position of the object and the position of the vehicle shown by the virtual vehicle image (Wat, paragraph [0100]; Reference discloses As illustrated in FIG. 16, in displaying the afterimages of the virtual vehicle image 50, the display mode of the virtual vehicle image 50 may be changed in accordance with a distance to the obstacle).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.


In regards to claim 7. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy further discloses
-wherein the vehicle image is a bird's-eye view image of the vehicle (Miy, paragraph [0031]; Reference discloses a vehicle peripheral observation device for generating an overhead image in the format of looking down on the periphery of a vehicle 1 from above from images captured using a plurality of cameras provided to the vehicle 1, and displaying the overhead image (i.e. bird’s eye view image) on a monitor 21).  

In regards to claim 8. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy further discloses
-wherein the virtual vehicle image is an image showing a three-dimensional shape of the vehicle (Miy, Fig. 5; Reference illustrates 3D vehicle shape).  

In regards to claim 9. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy does not explicitly disclose but Wat teaches
-wherein the virtual vehicle image is a semi-transmissive image showing the shape of the vehicle (Wat, paragraph [0059]; Reference discloses the vehicle-marker display-position controller 32 a of the control unit 32 may set higher transmittance to the virtual vehicle image 50 on display than the vehicle image 48 to make the virtual vehicle image 50 and the vehicle image 48 more distinguishable).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.

In regards to claim 10. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy does not explicitly disclose but Wat teaches
-wherein the virtual vehicle image is an image in which a contour of the vehicle is displayed in a highlighted manner (Wat, paragraph [0068]; Reference discloses when the distance between the virtual vehicle image 50 and another vehicle 52 reaches a given distance, the display-mode controller 32 b changes a display color of the virtual vehicle image 50 from green in regular setting to highlighted red, for example, to call for the user's attention).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.
In regards to claim 11. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy does not explicitly disclose but Wat teaches
-wherein the virtual vehicle image is an image having transmittance which increases from a contour of the vehicle to an inside (Wat, paragraph [0059]; Reference discloses the vehicle-marker display-position controller 32 a of the control unit 32 may set higher transmittance to the virtual vehicle image 50 on display than the vehicle image 48 to make the virtual vehicle image 50 and the vehicle image 48 more distinguishable. The virtual vehicle image 50 and the vehicle image 48 may be displayed in different colors or with or without blinking for distinguishable display).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.

In regards to claim 12. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy further discloses
-wherein when the detection section detects the object, the control section causes the synthesized image to be displayed in an enlarged manner than in a display state before the object is detected (Miy, Fig. 4 and paragraph [0069]; Reference discloses the enlarged display means 39E executes an enlarge process in accordance with the enlarge mode set by the enlarge mode setting means 39D. An image to be enlarged and an enlarged display area are set in this enlarge mode. Set as the image to be enlarged is either the overhead image displayed in the divided area D2 containing the obstacle X, or the image captured by one of the cameras that has imaged the obstacle X (the image as viewed from the camera)).  

In regards to claim 13. Miy in view of Wat teach the periphery monitoring device according to claim 12.
Miy further discloses
-wherein when the control section performs the enlarged display, the control section reduces a degree of the enlarged display when the vehicle is in a state of being movable backward, in comparison to a case other than the state of being movable backward (Miy, paragraph [0056] and [0069]; Reference at [0056] discloses instance where vehicle would be mobbing backwards with regards to the shift level 19 being placed in a reverse position. Paragraph [0069] discloses display enlarge modes regarding normal, separate screen, and entire screen as these would have reduced degrees of enlargement going from the entire screen to just the normal enlargement of a given area)

In regards to claim 16. Miy in view of Wat teach the periphery monitoring device according to claim 12.
Miy does not explicitly disclose but Wat teaches
-wherein when the control section sets the virtual vehicle image not to be displayed, the control section brings the synthesized image back to a display state before the object is detected (Wat, paragraphs [0103]-[0104]; Reference at [0103] discloses by not displaying the virtual vehicle image 50 while the current steering angle of the vehicle 1 corresponds to the steering neutral position, the driver can intuitively recognize that the vehicle is movable substantially straight (steering angle=0 degree). Also, the peripheral image (i.e. synthesized image) displayed in the overhead mode is simplified).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.


In regards to claim 20. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy does not explicitly disclose but Wat teaches
-further comprising: an operation switch enabling switching of whether or not the virtual vehicle image is displayed on the display section (Wat, paragraph [0054]; Reference discloses Display or non-display of the estimated motion line 42 and the estimated direction line 44 may be chosen by the user's (driver's) operation to the operation input 10 and an operation unit 14 g.), wherein when the object is not detected on the course when the vehicle travels at the current steering angle by the predetermined distance, and the virtual vehicle image is allowed to be displayed on the display section by an operation of the operation switch, the control section changes a display form of the vehicle image (Wat, paragraphs [0054] and [0071]; Reference at [0054] discloses in this display mode, the virtual vehicle image 50, located behind the vehicle by three meters, moves (rotates) in accordance with the driver's steering…The screen 8 b displays the virtual vehicle image 50 that moves forward with respect to the vehicle image 48. By way of example, the screen 8 a of FIG. 7 and FIG. 8 displays another vehicle 52 (an object to watch for, an obstacle) located adjacent to the vehicle 1. The screen 8 b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8 a. Paragraph [0071] discloses The overhead display controller 32 c controls the display mode of the screen 8 b. For example, the peripheral image 46 as an overhead image may be displayed in response to a user's (driver's) request through the operation input 10. The peripheral image 46 may be displayed, assuming issuance of a display request, if the driver operates to transition to backward traveling, increasing blind spots, or upon detection of the object (obstacle) to watch for by the object-to-watch-for acquirer 30 d in the traveling direction. After acquiring a display request for the peripheral image 46, the overhead display controller 32 c switches the screen 8 a of the display device 8 displaying a navigation screen or an audio screen in regular setting to an actual-image display mode representing the traveling direction of the vehicle 1, and displays the screen 8 b together with the screen 8 a.) 
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.

Claims 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2013/0010117 A1) in view of Watanabe (US 2020/0086793 A1) as applied to claims 1-3 above, and further in view of Yamamoto (US 2020/0084395 A1, hereinafter referenced “Yama”)

In regards to claim 4. Miy in view of Wat teach the periphery monitoring device according to claim 3.
Miy and Wat does not disclose but Yama teaches
-wherein the virtual vehicle image shows the shape of the vehicle formed by polygons, and the partial image is the polygon being in contact with the object among the polygons forming the virtual vehicle image (Yama, paragraphs [0051] and [0061]; Reference at [0051] discloses the vehicle image constituted by the plurality of polygons is the shape of the three-dimensional vehicle 1, which is expressed by the plurality of polygons (in the embodiment, triangular polygons). Paragraph [0061] discloses when the virtual vehicle image is constituted by polygons, the control unit 403 specifies a polygon of the portion coming in contact with the object, as the partial image, among the polygons constituting the virtual vehicle image. Then, the control unit 403 changes the display mode of the specified polygon).  
Miy and Wat are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy to include the periphery monitoring features of Wat in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver allowing for a more intuitive understanding of vehicle behavior in relation to potential contact with an object applicable to improving the vehicle surrounding display systems as taught in Miy.
Miy and Yama are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy, in view of the periphery monitoring features of Wat, to include the periphery monitoring features of Yama in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver. Further incorporating the periphery monitoring features of Yama allows for providing a virtual vehicle image illustrating the position of travel of the vehicle based a predetermined distance and a current steering angle in conjunction with a shape of the vehicle allowing for an easily recognizable display of vehicle behavior in relation to potential contact with a detected object applicable to improving the vehicle surrounding display systems as taught in Miy and Wat.

In regards to claim 6. Miy in view of Wat teach the periphery monitoring device according to claim 5.
Miy does not disclose but Wat teaches
-wherein the control section changes the display form of the partial image to a first display form implying the contact when the distance is equal to or smaller than a predetermined value (Wat, paragraph [0100]; Reference discloses as illustrated in FIG. 16, in displaying the afterimages of the virtual vehicle image 50, the display mode of the virtual vehicle image 50 may be changed in accordance with a distance to the obstacle. For example, when a relative distance to the obstacle is equal to or smaller than a given value, the display color of the virtual vehicle image 50 may turn to yellow or red, for example, or the non-blinking state and the blinking state thereof may be changed), 
-
Miy and Wat does not disclose but Yama teaches
-and changes the display form from the first display form to a second display form implying contact avoidance when the distance is changed from a state of being equal to or smaller than the predetermined value to exceed the predetermined value (Yama, paragraph [0092]; Reference discloses the control unit 403 may release the highlighting in which the partial image PG in the virtual vehicle image G5 is displayed in red. That is, at time t3, the control unit 403 returns the display mode of the partial image PG in the virtual vehicle image G5, into the same display mode as that of other portions of the virtual vehicle image G5. This allows the driver of the vehicle 1 to recognize that it is possible to avoid the contact with the object O at the current steering angle of the vehicle 1).   
Miy and Yama are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy, in view of the periphery monitoring features of Wat, to include the periphery monitoring features of Yama in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver. Further incorporating the periphery monitoring features of Yama allows for providing a virtual vehicle image illustrating the position of travel of the vehicle based a predetermined distance and a current steering angle in conjunction with a shape of the vehicle allowing for an easily recognizable display of vehicle behavior in relation to potential contact with a detected object applicable to improving the vehicle surrounding display systems as taught in Miy and Wat.

In regards to claim 17. Miy in view of Wat teach the periphery monitoring device according to claim 1.
Miy and Wat does not disclose but Yama teaches
-wherein the control section temporarily causes the virtual vehicle image to be a non-display state, and the control section cancels the non-display state when a predetermined condition is satisfied (Yama, paragraph [0053]; Reference discloses the detection unit 402 may automatically shift to the operating state (not by the operation of the main switch) when the speed of the vehicle 1 is equal to or lower than a preset speed (e.g., 12 km/h) based on the detection result of the rotational speed of the wheels 3 by the wheel speed sensor 22, and the like. The detection unit 402 may automatically shift to the non-operating state (not by the operation of the main switch) when the speed of the vehicle 1 is higher than the preset speed (i.e. predetermined condition)).  
Miy and Yama are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy, in view of the periphery monitoring features of Wat, to include the periphery monitoring features of Yama in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver. Further incorporating the periphery monitoring features of Yama allows for providing a virtual vehicle image illustrating the position of travel of the vehicle based a predetermined distance and a current steering angle in conjunction with a shape of the vehicle allowing for an easily recognizable display of vehicle behavior in relation to potential contact with a detected object applicable to improving the vehicle surrounding display systems as taught in Miy and Wat.

In regards to claim 18. Miy in view of Wat in further view of Yama teach the periphery monitoring device according to claim 17.
Miy does not disclose but Wat teaches
-wherein when the control section temporarily causes the virtual vehicle image to be the non-display state, the control section enables redisplay only during a non-display period (Wat, paragraph [0085]; Reference discloses he ECU 14 checks whether the display-switch receiver 36 receives the display request for the virtual vehicle image 50 (S100). With no display request for the virtual vehicle image 50 received (No at S100), it temporarily ends this processing. After receiving the display request for the virtual vehicle image 50 (Yes at S100), the overhead display controller 32 c switches the screen 8 a (i.e. redisplay) of the display device 8 (S102)).  
Miy and Yama are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy, in view of the periphery monitoring features of Wat, to include the periphery monitoring features of Yama in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver. Further incorporating the periphery monitoring features of Yama allows for providing a virtual vehicle image illustrating the position of travel of the vehicle based a predetermined distance and a current steering angle in conjunction with a shape of the vehicle allowing for an easily recognizable display of vehicle behavior in relation to potential contact with a detected object applicable to improving the vehicle surrounding display systems as taught in Miy and Wat.

In regards to claim 19. Miy in view of Wat teach the periphery monitoring device according to claim 2.
Miy and Wat does not disclose but Yama teaches
-wherein the control section stops moving of the virtual vehicle image at a position where the vehicle travels to a position at which the vehicle comes into contact with the object or to a position immediately before the vehicle is in contact with the object, and then, when the steering angle is changed from the current steering angle, and the vehicle comes not to be in contact with the object, enables moving of the virtual vehicle image to be started again in a direction according to the changed steering angle (Yama, paragraph [0063]; Reference discloses after an object that may come in contact with the vehicle 1 is detected and the virtual vehicle image is fixed at the contact position, in a case where the driver of the vehicle 1 changes the traveling direction of the vehicle 1 by steering the steering unit 4 and the detection unit 402 no longer detects the object that may come in contact with the vehicle 1, the control unit 403 releases the fixing of the virtual vehicle image at the contact position. Then, the control unit 403 moves the position of the virtual vehicle image again in the composite image as the vehicle 1 moves).  
Miy and Yama are also combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vehicle peripheral observation system of Miy, in view of the periphery monitoring features of Wat, to include the periphery monitoring features of Yama in order to provide the user with a system that allows for providing enlarged overhead display of vehicle surroundings as taught by Miy while incorporating the periphery monitoring features of Wat in order to provide virtual vehicle images that are based on object detection and current steering angle of the driver. Further incorporating the periphery monitoring features of Yama allows for providing a virtual vehicle image illustrating the position of travel of the vehicle based a predetermined distance and a current steering angle in conjunction with a shape of the vehicle allowing for an easily recognizable display of vehicle behavior in relation to potential contact with a detected object applicable to improving the vehicle surrounding display systems as taught in Miy and Wat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619